Citation Nr: 1818758	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-35 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for chloracne of the back and right leg as a result of exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Michael J. Kelley, attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to June 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2013 and February 2015 rating decisions of the Machester, New Hampshire and White River Junction, Vermont Department of Veterans Affairs (VA) Regional Offices (RO). 

In July 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the claims file. 

The Board has recharacterized the Veteran's claim for PTSD to an acquired psychiatric disorder, to include PTSD, because a January 2015 examination of the Veteran showed he had a diagnosis of "other specified trauma and stressor-related disorder."  Clemons v. Shinseki, 23 Vet App. 1, 5 (2009) (finding that the scope of a claim includes any disorder that my reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record).


FINDINGS OF FACT

1. The Veteran experienced several traumatic events while he was in service.  He has provided detail for at least five separate traumatic instances. 

2. In a January 2015 examination, the Veteran was diagnosed with "other specified trauma and stressor-related disorder" after it was found that the Veteran did not meet the entire DSM-5 criteria for a diagnosis of PTSD. 

3.  The January 2015 examiner stated that it was at least as likely as not that the Veteran's psychiatric diagnosis was related to "events that occurred while the Veteran was on active duty."  

4. In the July 2017 hearing, the Veteran reported that he suffered an extensive rash on his back and right leg after he left service.  He reported that he was diagnosed with chloracne by a private physician after he left service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when . . .  the layperson is reporting a contemporaneous medical diagnosis[.]")

5. The Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam.  Chloracne or other diseases consistent with chloracne are presumptively service connected for Veterans with herbicide agent exposure. 38 C.F.R. § 3.309(e).

6. The Veteran testified at the July 2017 hearing that he has had ongoing rash symptoms since he left service.  Private treatment records show as far back as May 2002, the Veteran had "migratory skin rashes."


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

2. The criteria for service connection for chloracne of the back and right leg have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).




ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Service connection for chloracne of the back and right leg is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


